 1

 2

 3

 4

 5

 6

 7

 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   GLORIA CAVES and TAMIM KABIR, On         )   CASE NO. 2:18-cv-02910-MCE-DB
     Behalf of Themselves and All Others      )
12   Similarly Situated,                      )   ORDER MODIFYING INITIAL PRETRIAL
13                                            )   SCHEDULING ORDER
            Plaintiffs,                       )
14                                            )
     v.                                       )
15                                            )   Hon. Morrison C. England, Jr.
     WALGREEN CO.,                            )
16                                            )
17          Defendant.                        )
                                              )
18

19

20

21

22

23

24

25

26

27

28
     CASE NO. 2:18-cv-02910-MCE-DB               1
     ORDER MODIFYING INITIAL PRETRIAL SCHEDULING ORDER
 1                                                    ORDER

 2          The Court, having read and considered the foregoing Joint Stipulation Regarding Revision to Rule

 3   26(f) Report, and good cause appearing therefor, PURSUANT TO STIPULATION, IT IS SO ORDERED

 4   that the Initial Pretrial Scheduling Order is modifying as follows:

 5          (1)     The deadline to file a Motion for Class Certification and/or Motion to Deny Class

 6   Certification is November 1, 2019.

 7          (2)     The deadline to file an opposition to the Motion for Class Certification and/or Motion to

 8   Deny Class Certification is December 18, 2019;

 9          (3)     The deadline to file a reply brief in support of the Motion for Class Certification and/or

10   Motion to Deny Class Certification remains as January 8, 2020.

11          IT IS SO ORDERED.

12   Dated: February 20, 2019

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO. 2:18-cv-02910-MCE-DB               2
     ORDER MODIFYING INITIAL PRETRIAL SCHEDULING ORDER
